 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 VINCENT FREEMAN II,                                     Case No.: 3:18-cv-00192-MMD-WGC

 4               Plaintiff,                                                Order

 5 v.                                                              Re: ECF Nos. 11, 11-1

 6 C/O LAZANO-CARRERA,
   C/O HSIEH,
 7
         Defendants.
 8

 9
             Plaintiff originally filed this action and the court screened it and allowed him to proceed
10
     with a Fourteenth Amendment excessive force claim against defendant Oreono as well as
11
     John Doe 2 when Plaintiff learns his identity. (ECF Nos. 6, 7.) The court issued a summons for
12
     Oreono which was returned unexecuted. (ECF Nos. 8, 12.) Plaintiff then filed a motion requesting
13
     to substitute Officers Lazano-Carrera and Hsieh into the complaint and to voluntarily dismiss
14
     Oreono. (ECF No. 11.) He attaches his amended complaint. (ECF No. 11-1.) The amended
15
     complaint alleges that Lazano-Carrera and Hsieh attacked him causing mental and physical
16
     injuries.
17
             The court construes Plaintiff's motion as one seeking leave to amend his complaint and
18
     voluntarily dismiss Oreono.
19
             Plaintiff's motion (ECF No. 11) is granted insofar as he seeks to voluntarily dismiss
20
     Oreono. See Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff's motion for leave to amend is also granted.
21
     See Fed. R. Civ. P. 15; LR 15-1.
22
             The court has reviewed the complaint under 28 U.S.C. § 1915A and 28 U.S.C.
23
     § 1915(e)(2)(B). The court finds that Plaintiff may proceed with his Fourteenth Amendment
 1 excessive force claim in the amended complaint against Lazano-Carrera and Hsieh for the reasons

 2 stated in the original screening order.

 3                                           CONCLUSION

 4         (1) Plaintiff's motion (ECF No. 11) is GRANTED. Oreono is DISMISSED from this

 5 action pursuant to Plaintiff's request.

 6         (2) The Clerk shall FILE the amended complaint (ECF No. 11-1) and SEND Plaintiff a

 7 courtesy copy of the amended complaint.

 8         (3) The amended complaint shall PROCEED on the Fourteenth Amendment excessive

 9 force claim against Lazano-Carrera and Hsieh.

10         (4) The Clerk shall ISSUE summonses for Defendants Lazano-Carrera and Hsieh, and

11 deliver the same to the U.S. Marshal for service. The Clerk shall also send two (2) copies of the

12 amended complaint, and two (2) copies of this order to the U.S. Marshal for service on the

13 Defendants. The Clerk shall also send to Plaintiff two (2) USM-285 forms. Plaintiff will have

14 thirty (30) days within which to furnish the U.S. Marshal the required USM-285 forms with

15 relevant information as to each Defendant on each form. Within twenty (20) days after receiving

16 from the U.S. Marshal a copy of the USM-285 form showing whether service has been

17 accomplished, Plaintiff must file a notice with the court identifying whether or not the Defendants

18 were served. If Plaintiff wishes to have service again attempted on an unserved Defendant, then a

19 motion must be filed with the court identifying the unserved Defendant and specifying a more

20 detailed name and/or address for that defendant, or whether some other manner of service should

21 be attempted.

22         (5) From now on, Plaintiff must serve upon each defendant or, if an appearance has been

23 entered by counsel, upon the attorney(s), a copy of every pleading, motion or other document



                                                    2
 1 submitted for consideration by the court. Plaintiff must include with the original paper submitted

 2 for filing a certificate stating the date that a true and correct copy of the document was mailed to

 3 the defendants or counsel. The court may disregard any paper received by a district judge or

 4 magistrate judge which has not been filed with the clerk or does not include a certificate of service.

 5         IT IS SO ORDERED.

 6         Dated: July 18, 2019.

 7                                                            _________________________________
                                                              William G. Cobb
 8                                                            United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
